 1    COREY B. BECK, ESQ.
     Nevada Bar No. 005870
 2   THE LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
 3   Las Vegas, NV 89101
     Ph.: (702) 678-1999
 4   Fax: (702) 678-6788
     becksbk@yahoo.com
 5
     Attorney for Defendants Richard C. Shaw,
 6   Rose O. Shaw and Saint Andrews Ivy B.T.
 7                                UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   In re:                              )                  Case No.: 2:16-CV-00220-KJD-NJK
                                         )
10   UNITED STATES OF AMERICA            )
                                         )
11                           Plaintiff,  )
                                         )
12   vs.                                 )
                                         )
13   RICHARD C. SHAW, ROSE O. SHAW       )
     SAINT ANDREWS IVY, B.T.,            )
14   SPECIALIZED LOAN SERVICING, LLC, )
     CLARK COUNTY, NEVADA, and           )
15   AMERICAN EXPRESS CENTURION          )
     BANK,                               )
16                                       )
                             Defendants. )
17   ____________________________________)
18              STIPULATION AND ORDER TO EXTEND TIME FOR MOTION OF
               FILING OF FINAL JUDGMENT AND MOTION FOR ORDER OF SALE
19
              IT IS HEREBY STIPULATED by and between Plaintiff, UNITED STATES OF
20
     AMERICA (“Plaintiff”), by and through their attorney of record, DYLAN C. CERLING, ESQ,
21
     and Defendants RICHARD C. SHAW, ROSE O. SHAW, SAINT ANDREWS IVY, B.T.,
22
     (“Defendants”), by and through their attorney of record, COREY B. BECK, ESQ., of THE LAW
23
     OFFICE OF COREY B. BECK, P.C., hereby stipulate and agree to the following;
24
              1.    That the parties have agreed that an additional 6 months from February 13, 2019
25
                    is an appropriate extension given case-at-bar.
26
              2.    United States is in process of finalizing approval of Florida property, which
27
                    proceeds will satisfy part of IRS liability.
28
 1          3.     Richard and Rose Shaw have agreed to list and sell their house located at 638
 2                 Saint Andrews Road, Henderson, NV 89015 to satisfy balance of debt owed.
 3          4.     Finally, additional time will be utilized to confirm that penalties on said tax debt
 4                 were discharged by bankruptcy.
 5                                               ORDER
 6          BASED UPON STIPULATION OF THE PARTIES, and good cause appearing
 7   therefore, IT IS HEREBY STIPULATED, ORDERED, ADJUDGED AND DECREED that
 8   an additional 6 months from February 13, 2019 is an appropriate extension given case-at-bar.
 9   DATED this 13th day of February, 2019.               DATED this 13th day of February, 2019.

10
11   /s/ COREY B. BECK                                    /s/ DYLAN C. CERLING
     COREY B. BECK, ESQ.                                  DYLAN C. CERLING, ESQ.
12   Nevada Bar No. 005870                                Trial Attorney, Tax Division
     LAW OFFICE OF COREY B. BECK, P.C.                    U.S. Department of Justice
13   425 South Sixth Street                               P.O. Box 683
     Las Vegas, Nevada 89101                              Washington, D.C. 20044
14   Ph.: (702) 678-1999                                  Ph.: (202) 616-3395
     Fax: (702) 678-6788                                  Fax: (202) 307-0054
15
     Attorney for Defendant                               Attorney for Plaintiff
16
                                                 ORDER
17
            IT IS SO ORDERED this 14th
                                  ___ day of February, 2019.
18
19
                                                  ______________________________
20                                                DISTRICT COURT JUDGE
21
     DATED this 13th day of February, 2019.               DATED this 13th day of February, 2019.
22
23   /s/ COREY B. BECK                                    /s/ DYLAN C. CERLING
     COREY B. BECK, ESQ.                                  DYLAN C. CERLING, ESQ.
24   Nevada Bar No. 005870                                Trial Attorney, Tax Division
     LAW OFFICE OF COREY B. BECK, P.C.                    U.S. Department of Justice
25   425 South Sixth Street                               P.O. Box 683
     Las Vegas, Nevada 89101                              Washington, D.C. 20044
26   Ph.: (702) 678-1999                                  Ph.: (202) 616-3395
     Fax: (702) 678-6788                                  Fax: (202) 307-0054
27
     Attorney for Defendant                               Attorney for Plaintiff
28
